 



Exhibit 10.10
Note: Confidential treatment has been requested with respect to certain redacted
portions of this agreement that are identified herein by three bracketed
asterisks, i.e. [***].  A complete copy of this agreement, including the
confidential information has been filed separately with the securities and
Exchange Commission.
     ADVENTRX PHARMACEUTICALS, INC.
AND
PHARM-OLAM INTERNATIONAL LTD.
AGREEMENT
     Protocol Number 03-CoFactor™

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Introduction 1      
1.
  Definitions     1      
2.
  Interpretation     4      
3.
  Appointment of Pharm-Olam     4      
4.
  Pharm-Olam’s Obligations     4      
5.
  The Company’s Obligations     5      
6.
  Payment     6      
7.
  VAT     7      
8.
  Confidentiality     7      
9.
  Publication     8      
10.
  Intellectual Property     8      
11.
  Warranties     8      
12.
  Indemnity     8      
13.
  Insurance     9      
14.
  Liability     9      
15.
  Term and Termination     10      
16.
  Consequences of Termination     10      
17.
  Sub-Contracting and Assignment     11      
18.
  Non Solicitation of Staff     11      
19.
  Variation     11      
20.
  Relationship of Parties     11      
21.
  Waiver     12      
22.
  Severance     12      
23.
  Force Majeure     12      
24.
  Entire Agreement     12      
25.
  Notices     12      
26.
  Change Of Address     13      
27.
  Further Assurance     13      
28.
  Applicable Law     13      

Schedule 1: Clinical Trial Protocol
Schedule 2: Division of Responsibilities
Schedule 3: Consideration and Cost Calculation
Schedule 4: Reporting/Collection Timelines

 



--------------------------------------------------------------------------------



 



This Agreement is made on the: Tuesday, March 29, 2005
Between:

(1)   Adventrx Pharmaceuticals, Inc., whose principal place of business is at
6725 Mesa Ridge Road, Suite 100, San Diego, CA 92121, U.S.A. (“ADVENTRX”) and  
(2)   Pharm-Olam International Ltd., whose principal place of business is at 450
N. Sam Houston Parkway, Suite 250, Houston, TX 77060, U.S.A. (“Pharm-Olam”).

Introduction

(A)   ADVENTRX is involved in the research and development of pharmaceutical
products.   (B)   Pharm-Olam is a contract research organization involved in the
planning, implementation, managing and conducting of clinical research and
clinical trials   (C)   ADVENTRX wishes to engage Pharm-Olam to carry out
Services (as hereinafter defined) upon the terms and conditions below, and
Pharm-Olam is willing and has agreed to perform such Services.

     The parties hereby agree as follows:

1.   DEFINITIONS   1.1   Words and terms defined in the Protocol shall have the
same meaning in this Agreement. In addition, the following words which begin
with capital letters have the precise meanings set out below. For the avoidance
of doubt, where a defined word or term used in this Agreement is also used in
the Protocol, the defined word or term used in this Agreement shall apply:

  1.1.1   “Adverse Event” means any untoward medical occurrence in a patient or
clinical investigation subject to whom a Pharmaceutical Product has been
administered     1.1.2   “Company Obligations” means the obligations of ADVENTRX
set out in the Table of Responsibilities.     1.1.3   “Confidential Information”
means any information provided under or in connection with this Agreement from
either party to the other including (without limitation) and relating to:

  1.1.3.1   Products, the Study and details of this Agreement or the involvement
of either party in it;     1.1.3.2   ADVENTRX’S proprietary information,
including information relating to its research results, proprietary methods,
technologies, processes and products;     1.1.3.3   ADVENTRX’S know how,
accounts, budgets, ledgers, account records and other information of ADVENTRX,
any Group Company or Pharm-Olam;     1.1.3.4   Documents, letters and memoranda
of ADVENTRX, any Group Company or Pharm-Olam;     1.1.3.5   Information (whether
or not in writing) which is obtained during or as a consequence of any
negotiations or discussions relating to this Agreement; and

 



--------------------------------------------------------------------------------



 



  1.1.3.6   Information in relation to which any member of the Pharm-Olam and
its associated companies owes a duty of confidentiality to a third party,
provided that Pharm-Olam notifies ADVENTRX of the confidential nature of that
information.         save to the extent that information is Public Information.

  1.1.4   “Consideration” means the amounts payable to Pharm-Olam as set out in
Schedule 3.     1.1.5   “CRF” means the case report form relating to each
subject in the Study.     1.1.6   “Currency” means US dollars, unless otherwise
specified.     1.1.7   “Effective Date” means May 1, 2005.     1.1.8   “Final
Study Report” means the document prepared at the end of the Study that describes
the objectives, design, methodology, statistical analysis, results and
conclusions of the Study including the CRFs.     1.1.9   “Force Majeure Event”
means an event beyond the reasonable control of the relevant party including
without limitation:

  1.1.9.1   Strikes, lockouts, or other industrial action taken by the employees
of any party or any third party;     1.1.9.2   Civil commotion, embargo,
governmental legislation or regulation, riot, invasion, war, threat of
preparation of war;     1.1.9.3   Fire, explosion, storm, flood, earthquake,
subsidence, epidemic or other natural physical disaster; or     1.1.9.4   The
refusal or withdrawal by any relevant governing regulatory body or ethics
committee of its approval of the Study.

  1.1.10   “Good Clinical Practice” means, a standard for the design, conduct,
performance, monitoring, auditing, recording, analyses and reporting of clinical
trials that provides assurance that the data and reported results are credible
and accurate, and that the rights, integrity and confidentiality of trial
subjects are protected as are generally accepted as standard in the industry at
Effective Date and as specified by World Medical Association Declaration of
Helsinki.     1.1.11   “Group” means (as constituted at the date of this
Agreement or subsequently):

  1.1.11.1   Pharm-Olam;     1.1.11.2   Any subsidiary of Pharm-Olam;    
1.1.11.3   Any Company over which Pharm-Olam has control within the meaning of
section 840 of the Income and Corporation Taxes Act 1988; and     1.1.11.4   Any
Company which is an associated Company of Pharm-Olam as defined in section 13 of
the Income and Corporation Taxes Act 1988.

  1.1.12   “Investigator(s)” means person(s) responsible for the conduct of a
trial at a Study site.     1.1.13   “Life Threatening Event” means an event in
which the subject is at serious risk of death at the time of the event;    
1.1.14   “Investigational Product” means the product which is the subject of the
Study as described in the Protocol.

 



--------------------------------------------------------------------------------



 



  1.1.15   “Protocol” means a document that describes the objective(s), design,
methodology, statistical considerations and organization of the Study as set out
at Schedule 1.     1.1.16   “Public Information” means:

  1.1.16.1 Information that is generally available to third parties (unless
available as a result of a breach of the terms of this Agreement or any other
confidentiality undertaking); or     1.1.16.2 Which was lawfully in both
parties’ possession prior to the date of this Agreement and not acquired
directly or indirectly from the other party.

  1.1.17   “Regulatory Requirements” means those laws, regulations and
guidelines that are current during the Term and which are applicable to the
countries in which the Study is being conducted or are applicable to the class
of pharmaceutical product being tested or the clinical specialty involved.    
1.1.18   “Serious Adverse Event” means an untoward medical occurrence that at
any dose:

  1.1.18.1   May produce a congenital anomaly or birth defect;     1.1.18.2   Is
a Life Threatening Event;     1.1.18.3   Requires in-patient hospitalization or
prolongation of existing hospitalization;     1.1.18.4   Results in death;    
1.1.18.5   Results in persistent or significant disability or incapacity.

  1.1.19   “Services” means the Service to be provided by Pharm-Olam in
connection with the Study as set out in this Agreement including Pharm-Olam’s
Obligations.     1.1.20   “Standard Operating Procedures” means Pharm-Olam’s
internal procedures in force designed to achieve measured, consistent and
controlled performance of a specific function.     1.1.21   “Study” means the
Investigational Product trial, details of which are set out in Schedule 1.    
1.1.22   “Study Documents” means documents produced by Pharm-Olam in its conduct
of the Study necessary for production of the Final Report.     1.1.23  
“Division of Responsibilities” means the obligations, requirements and
responsibilities of both parties as set out in Schedule 2.     1.1.24   “Term”
means the duration of this Agreement as set out in clause 15.     1.1.25  
“Timescales” means the times set out in Schedules 1-4 within which the parties
intend to perform their respective obligations.     1.1.26   “Pharm-Olam’s
Obligations” means the obligations of Pharm-Olam set out in the Division of
Responsibilities, Schedule 2.

2.   Interpretation   2.1   Where appropriate, the singular includes the plural
and vice versa.

 



--------------------------------------------------------------------------------



 



2.2   Unless otherwise stated, any reference to a provision of any legislation
or regulation is a reference to that provision as amended, extended or
re-enacted by any subsequent legislation.   2.3   The headings in this Agreement
are for convenience only and shall not affect its interpretation.   2.4  
References to clauses and Schedules are to the clauses of, and schedules to,
this Agreement.   2.5   The Schedules are deemed to be incorporated and form
part of this Agreement and the term “Agreement” shall be construed accordingly.
  3.   appointment of Pharm-Olam   3.1   ADVENTRX hereby appoints Pharm-Olam,
and Pharm-Olam agrees to provide, for the Consideration, the Services in
accordance with the Protocol.   4.   Pharm-Olam’s Obligations   4.1   Pharm-Olam
shall apply to the Study systems of quality control to Standard Operating
Procedures to ensure that as far as is reasonably practicable the Study is
conducted, that data is generated, recorded and reported, and the last
investigative center is closed, in compliance with the Protocol, Good Clinical
Practice and all applicable Regulatory Requirements. To the extent that there
should be any conflict between the provisions of Regulatory Requirements, Good
Clinical Practice, the Protocol and this Agreement in relation to the conduct of
the Study, they shall prevail in that order.   4.2   Pharm-Olam shall use all
reasonable endeavours to ensure that:

  4.2.1   The Services including Pharm-Olam’s Obligations are performed within
the Timescales; and     4.2.2   The trial centers, the Investigators and the
staff employed by Pharm-Olam and involved in the Study comply with the Protocol,
their responsibilities under Good Clinical Practice, and all applicable
Regulatory Requirements; and     4.2.3   Patient Recruitment Targets are met
within the agreed study timelines. However, there is no implied guarantee
contained in this Agreement that Patient Recruitment Targets will be met as this
may be subject to factors outside Pharm-Olam’s control.

4.3   Subject to the provisions of Section 4.1, Pharm-Olam shall conduct the
Study in accordance with applicable local laws and regulations of the countries
in which the Study takes place.   4.4   Before commencement of the Study,
Pharm-Olam shall assign to the Study staff and at least one Investigator with
suitable experience or training to perform the defined duties and functions
required to fulfil the Services. Pharm-Olam shall not change the staff or
Investigator assigned to the Study without ADVENTRX’s prior written consent.  
4.5   Pharm-Olam shall return all material Study Documents to ADVENTRX following
closure of the final investigative center. Pharm-Olam may retain one copy of all
relevant documents for its own archiving purposes.   4.6   ADVENTRX shall be
entitled upon reasonable written notice of not less than 2 working days, and
during normal working hours on any business day convenient to both parties and
the investigator to:

  4.6.1   Visit and co-monitor any of the Study sites; and     4.6.2   Inspect
and audit any of the Study Documents held by Pharm-Olam.

4.7   Pharm-Olam will provide ADVENTRX with written updates on the progress of
the Services in accordance with the Timescales, or in default at monthly
intervals.   4.8   Pharm-Olam shall notify ADVENTRX in writing of all:

  4.8.1   Adverse Events, periodically and at the end of the Study; and

 



--------------------------------------------------------------------------------



 



  4.8.2   Serious Adverse Events immediately after being aware of it, by phone
and faxed report within 24 hours of Pharm-Olam’s discovery of such events.

5.   The Company’s obligations   5.1   ADVENTRX agrees to comply with Company
Obligations at its own expense within the Timescales and in any event in a
timely manner.   5.2   In particular, ADVENTRX will provide to Pharm-Olam at its
own expense all timely help and assistance to Pharm-Olam which may be necessary
or useful for the expedient fulfilment of the Services including without
limitation provision of:

  5.2.1   Investigational Product development information;     5.2.2  
Investigational Product use guidelines;     5.2.3   Advice and guidance from
ADVENTRX staff, agents and contractors; and     5.2.4   Clinical Trial
Materials.     5.2.5   In the event that such assistance is necessary,
Pharm-Olam will use all reasonable efforts to advise and inform ADVENTRX of
needed assistance with sufficient time such that ADVENTRX can provide the
requested assistance in a timely manner, understanding the particular importance
of any matters raised as Serious Adverse Events as noted in Schedule 1.     5.3
  In the event that the Study is delayed or suspended by ADVENTRX, ADVENTRX will
agree to compensate Pharm-Olam for retention of the assigned study personnel on
the specific ADVENTRX project. Pharm-Olam will immediately provide ADVENTRX with
a list of such assigned study personnel. In such cases the assigned Pharm-Olam
study personnel will not be re-assigned unless otherwise informed, in writing,
by ADVENTRX. The said compensation will be in addition to the study budget and
will be charged at the rates agreed for the period of the Study. The
compensation period will last for a maximum of three months. Pharm-Olam will
automatically re-assign its staff if the delay is longer than three months. In
the event that Study personnel are reassigned to other POI projects or
obligations, ADVENTRX is explicitly not responsible for compensation of
reassigned personnel, except as to the extent that the reassigned personnel must
perform certain limited duties to ensure that the Study will be able to be
restarted.

6.   Payment   6.1   During the Term, in consideration of the Services ADVENTRX
shall pay Pharm-Olam the Consideration in the manner set out in Schedule 3.

  6.1.1   Beginning on the Effective Date, ADVENTRX shall pay equal monthly
installments over the duration of the Study as a deposit against the net service
fees charged by Pharm-Olam. In the event the reassignment provisions in
Section 5.3 of this Agreement are triggered, any remaining deposit is to be
applied to any amount ADVENTRX is responsible for under the terms of that
reassignment Section.     6.1.2   All payments shall be in US dollars unless
otherwise denoted in Schedule 3.     6.1.3   Pharm-Olam shall submit invoices to
ADVENTRX on a monthly basis in respect of all fees and expenses due. ADVENTRX
shall make full payment of such sums in cleared funds to such bank account in
the United States as Pharm-Olam may reasonably specify from time to time, within
30 days of an invoice being submitted, without any deduction, set off or
withholding except any tax which ADVENTRX is required by law to deduct or
withhold. If ADVENTRX is required by law to make any such tax deduction or
withholding, ADVENTRX shall do all things in its power which may be necessary to
reasonably enable or assist Pharm-Olam to claim exemption from or, if that is
not possible, a credit for the deduction or withholding under any applicable
double taxation or similar agreement and from time to time give to Pharm-Olam
proper evidence as to the deduction or withholding and payment over of the tax
deducted or withheld;

 



--------------------------------------------------------------------------------



 



    6.1.4   At the end of each calendar quarter, Pharm-Olam shall submit a
written report to ADVENTRX detailing the actual work performed by Pharm-Olam in
providing the Services during that quarter, itemizing the work as set forth in
Schedule 3. In each of May 2006 and May 2007, the parties shall meet to discuss
whether the assumptions of Schedule 3 remain valid in light of the work actually
performed until then, and shall negotiate in good faith a reasonable
readjustment of the amount of the monthly installment should be necessary;  
6.1.5   To the extent that any fees, expenses (within maximum 30 days) or other
sums due under these terms are not paid by ADVENTRX on the due date, ADVENTRX
shall, in addition, pay Pharm-Olam interest on such sums, both before and after
any judgment, from the date due until the date on which such sums are actually
paid (inclusive) at the rate of 2% over prime base lending rate from time to
time;     6.1.6   ADVENTRX shall reimburse Pharm-Olam for all reasonable
travelling, hotel subsistence and other expenses incurred by Pharm-Olam in the
proper performance of the Services to be provided by Pharm-Olam; and     6.1.7  
In the event that these terms may conflict with those in Schedule 3, then those
terms stated in Schedule 3 will govern.

7.   VAT   7.1   All sums payable under this Agreement unless otherwise stated
are exclusive of VAT and other duties or taxes.   7.2   Any VAT or other duties
or taxes payable in respect of such sums shall be payable in addition to such
sums.   7.3   Any VAT or other duties or taxes will be noted in Pharm-Olam’s
monthly invoices.   8.   Confidentiality   8.1   All documentation and
Confidential Information disclosed by each party to the other during the period
of this Agreement shall be regarded as between the parties as the property of
the disclosing party, shall be kept confidential and shall be used solely and
exclusively for the purposes of this Agreement and for no other purpose
whatsoever.   8.2   Neither party shall disclose any Confidential Information to
any third party other than employees, agents or sub-contractors (including
Investigators) duly appointed in accordance with this Agreement and in any event
only for the proper performance of their duties. Both parties shall use all
reasonable endeavours to ensure that all parties to whom Confidential
Information is disclosed conform with the provisions of this clause 8 as if they
were party to this Agreement.   8.3   The parties agree fully to adhere to the
principles of medical confidentiality in relation to the patients involved in
the Study.   8.4   Pharm-Olam may disclose such Confidential Information as
necessary pursuant to a legal or regulatory requirement provided that as soon as
Pharm-Olam is aware of each of the same, Pharm-Olam expressly notifies ADVENTRX
in writing of respectively the requirement and relevant Confidential Information
and in sufficient time to allow ADVENTRX to take such measures as may be
available to limit the disclosure and preserve the Confidentiality of
Information nevertheless required to be disclosed. Pharm-Olam will take all
measures necessary to assist ADVENTRX in any effort ADVENTRX makes intended to
limit disclosures and preserve Confidential Information.   9.   Publication  
9.1   Pharm-Olam agrees not to publish or present results of the Study or to
contribute to any paper or article which utilizes any data generated from the
Study or any other Confidential Information.

 



--------------------------------------------------------------------------------



 



10.   Intellectual Property   10.1   Pharm-Olam acknowledges that, as between
ADVENTRX and Pharm-Olam, any and all intellectual property rights that may arise
in the Study itself, including Study data, shall belong solely to ADVENTRX.  
11.   Warranties   11.1   Pharm-Olam warrants to ADVENTRX that:

     11.1.1   It has the authority to enter into this Agreement; and  
     11.1.2   It will perform the Services with all reasonable skill and care.  
11.2    ADVENTRX warrants to Pharm-Olam that:        11.2.1   It has the
authority to enter into this Agreement;        11.2.2   All consents and
approvals required for the Study (except for the consent of individual patients
used in the Study and local research ethics committee approvals) have been
obtained and are current and effective as at the Effective Date and shall so
remain during the Term: and        11.2.3   It will perform its obligations
under this Agreement with all reasonable skill and care.

12.   Indemnity   12.1   Subject to clause 14.2, Pharm-Olam shall indemnify and
keep ADVENTRX (and all its officers, servants and agents) fully and effectively
indemnified on demand up to a total maximum aggregate liability [***] against
all loss, liabilities, damages, costs and expenses (including without limitation
reasonable legal fees) suffered or incurred by ADVENTRX as a result of
Pharm-Olam’s negligence in performing the Services.   12.2   ADVENTRX shall
indemnify and keep Pharm-Olam (and all its officers, servants and agents, the
study site and investigators) fully and effectively indemnified up to a total of
$10 million against all loss, liabilities, damages, costs and expenses
(including without limitation reasonable legal fees) suffered or incurred by
Pharm-Olam, the study site and investigators as a result of:

  12.2.1   Pharm-Olam’s proper use of the Investigational Product in the Study
including any claim that such use infringes the rights of any third party; and  
  12.2.2   Any wilful misconduct or negligence of ADVENTRX, its employees or
contractors in their involvement with the Study;     12.2.3   All the
indemnities set out in this clause 12 shall be conditional upon the indemnified
party:     12.3.4   Notifying the indemnifying party in writing of any claim or
threatened claim;     12.3.5   Making no written admission as to liability in
relation to any such claim without the indemnifying party’s approval; and    
12.2.6   Providing the indemnifying party with all reasonable assistance in
relation to any such claim which the indemnifying party defends subject to the
indemnifying party indemnifying the indemnified party against all costs and
expenses that the indemnified party incurs in assisting the indemnifying party.

13.   Insurance   13.1   ADVENTRX and Pharm-Olam shall each effect and maintain
adequate insurance with a reputable insurer in respect of their respective
liabilities under this Agreement during, and for a period of 12 months after the
Term.

 



--------------------------------------------------------------------------------



 



  13.2   Each party shall provide to the other a copy of the relevant insurance
policies prior to the execution of this Agreement. Subsequent to the execution
of this Agreement, each party shall, upon the request of the other, provide the
other,, within 14 days of the same being requested, a certified copy of the
insurance policy referred to in clause 13.1 and all amendments and renewals to
the policy.    14.   Liability   14.1   Notwithstanding anything else in this
Agreement, nothing in this Agreement shall exclude or restrict Pharm-Olam’s
liability in respect of death or personal injury caused by its negligence.  
14.2   For the avoidance of doubt, Pharm-Olam shall not be liable under this
Agreement for any indirect or consequential loss including (without limitation)
loss of profits, the value of lost contracts, or damage to goodwill, unless such
loss or damage results from Pharm-Olam's gross negligence in providing the
Services.   15.   TERM AND TERMINATION   15.1   This Agreement shall commence on
the Effective Date and (subject to the early termination provisions of this
Agreement) shall continue until such time as the Services are completed.   15.2
  Either party may, without prejudice to any rights or remedies which it may
have against the other party, by notice in writing to the other party forthwith
terminate this Agreement if:

  15.2.1   The other party shall be in material breach of any provision of this
Agreement and such party has failed to remedy that breach (if capable of remedy)
within 30 days after receiving notice of such breach;     15.2.2   An order is
made or a resolution passed for the winding up or administration of a party (or
if a receiver or administrative receiver is appointed in relation to all or any
of the assets of the other party) other than for a voluntary liquidation for the
purposes of a bona fide amalgamation or reconstruction;     15.2.3   The other
party does or fails to do anything which will entitle any person to apply for
any such matter referred to in clause 15.2.2 above to occur;     15.2.4   The
other party is unable to pay its debts as and when they fall due or enters into
any arrangement for the benefit of, or composition with, its creditors;    
15.2.5   The other party ceases or threaten to cease to carry on its business or
a substantial part of its business; and     15.2.6   If either party is
reasonably of the opinion, after obtaining independent medical advice, that it
is in the best interests of the patients involved in the Study for the Study to
cease. Such termination shall be effective immediately upon notification by
telephone, which shall then be followed by written confirmation;

15.3   ADVENTRX may terminate this Agreement for any reason including but not
limited to the occurrence of a Serious Adverse Event upon sixty days’ written
notice to Pharm-Olam. In the event of a Serious Adverse Event the parties will
take all steps to preclude further liabilities, if any, from arising.   16.  
CONSEQUENCES OF TERMINATION   16.1   On the expiry or early termination of this
Agreement, such expiry or termination shall be without prejudice to either of
the party’s rights that may have already accrued.   16.2   All rights and
obligations of the parties on termination or expiry shall cease forthwith except
where it is expressly stated otherwise in this Agreement.   16.3   In the event
of this Agreement being terminated for reasons other than breach of Agreement by
Pharm-Olam, Pharm-Olam shall be entitled to payment of all outstanding monies
due including Consideration then due, and in addition all reasonable costs:

  16.3.1   Including fees, expenses and disbursements irrevocably incurred and
committed up to the date of termination; and

 
*** Confidential treatment has been requested with respect to this redacted
portion of the agreement. A complete copy of this agreement, including this
confidential information, has been filed separately with the Securities and
Exchange Commission.

 



--------------------------------------------------------------------------------



 



  16.3.2   Required to complete activities associated with any termination and
close out of the services including, for example, any activities necessary to
satisfy the requirements of any competent authority.

16.4   Notwithstanding expiry or early termination of this Agreement, the
provisions of this clause and clauses 8, 12, 13 18, 20 and 28 shall survive
expiry or earlier termination of this Agreement.   16.5   [***]   16.6  
Pharm-Olam will retain one copy of all relevant study documentation for its own
files. All original study documentation will be returned to ADVENTRX.   17.  
Sub-Contracting and Assignment   17.1   This Agreement is personal to Pharm-Olam
and ADVENTRX and neither shall without the other’s prior written consent assign
or delegate or sub-contract any of its rights or obligations hereunder (consent
not to be unreasonably withheld) provided that ADVENTRX may assign the whole or
any part of this Agreement to any affiliate or any entity which enters into a
licensing or other relationship with Adventrx in connection with the
Investigational Product which affiliate or entity shall be bound by the terms
and obligations of this Agreement.   18.   Non Solicitation of Staff   18.1  
Neither party shall during the term of this Agreement and for a period of twelve
months following its termination, either directly or indirectly solicit or
entice any employee, contractor or Investigator of the other party with whom it
comes into contact as a result of participation on the Study, to be employed by
it or any other person, firm or Company and shall not approach any such
employee, contractor or Investigator for such purpose or authorize or approve
the taking of such action by any other person.   19.   VARIATION   19.1   No
variation of this Agreement will be valid unless made in writing and signed by a
duly authorized representative of each of the parties.   20.   Relationship of
Parties   20.1   Nothing in this Agreement shall be construed as creating a
partnership, agency or joint venture between the parties.   21.   WAIVER   21.1
  The failure by any of the parties to enforce at any time or for any period any
one or more of its rights under this Agreement shall not release the other party
to this Agreement from any of the warranties, liabilities or obligations under
this Agreement and any failure to enforce shall not be deemed to be a waiver of
such rights or of any subsequent right to enforce any or all of the terms and
conditions of this Agreement.   22.   SEVERANCE   22.1   If any provision of the
Agreement is held by any competent authority to be invalid or unenforceable in
whole or in part, the validity of the other provisions of the Agreement and the
remainder of the provisions in questions shall not be affected.   23.   FORCE
MAJEURE   23.1   Neither party shall be liable to the other for any delay in
performance of its respective obligations under this Agreement to the extent
that such performance is prevented by a Force Majeure Event.   24.   ENTIRE
AGREEMENT   24.1   This Agreement shall constitute the entire agreement between
the parties and shall supersede all prior agreements, understandings and
arrangements between them, whether oral or written, which relate to the subject
matter of this Agreement.   24.2   Each party warrants to the other that it has
not been induced to enter into the Agreement by any prior oral or written
innocent or negligent misrepresentation.   24.3   Any changes or Amendments to
this Agreement require the written consent of both parties.

 
*** Confidential treatment has been requested with respect to this redacted
portion of the agreement. A complete copy of this agreement, including this
confidential information, has been filed separately with the Securities and
Exchange Commission.

 



--------------------------------------------------------------------------------



 



25.   NOTICES   25.1   Any notice to be given pursuant to this Agreement shall
be in writing in English and shall be delivered by courier, sent by post or sent
by facsimile to the address of the facsimile number of the recipient set out
below or as specified by the recipient from time to time in a written notice.  
25.2   Any notice given pursuant to this clause 26 shall be deemed to have been
received:

  25.2.1   In the case of delivery by courier, when delivered;     25.2.2   In
the case of sending by post:

  25.2.2.1   Where posted in the country of the addressee, on the second working
day following posting: and     25.2.2.2   Where posted in any other country on
the fifth working day following the day of posting providing, however, that such
posting shall always be by airmail; or

  25.2.3   In the case of facsimile, on acknowledgement by the recipient’s
facsimile receiving equipment on a business day if the acknowledgement occurs
before 1700 local time on a business day of the recipient and in any other case
on the next following business day.

25.3   All notices to the Company shall be addressed to:       Joan Robbins,
Ph.D.
Chief Technology Officer
Adventrx Pharmaceuticals, Inc.
6725 Mesa Ridge Road, Suite 100
San Diego, CA 92121       Fax:858 552 0876      25.4   All notices to Pharm-Olam
shall be addressed to:       Mr. John Hovre
Executive Vice-President
Pharm-Olam International Ltd.
450 N. Sam Houston Parkway
Suite 250
Houston, TX 77060       Fax: 713 463 8281

26.   CHANGE OF ADDRESS   26.1   The parties shall give notice to each other of
any change of their address or telephone, facsimile or similar number at the
earliest possible opportunity.   27.   FURTHER ASSURANCE   27.1   Both parties
shall at their own expense do all acts and execute all deeds and documents as
may be necessary validly to transfer and to assure to the other all rights
agreed respectively to be granted to the other under this Agreement.   28.  
APPLICABLE LAW

28.1 This Agreement shall be governed by and be construed under the laws of the
State of New York, without giving effect to its choice-of-law rules.

 



--------------------------------------------------------------------------------



 



IN WITNESS of which the parties have signed this Agreement.
For and on behalf of Pharm-Olam International Ltd. the presence of :
/s/ John Hovre
Name: John Hovre
Title: E.V.P.
Date: 9/29/05
For and on behalf of Adventrx Pharmaceuticals, Inc.

in the presence of :
/s/ Carrie Carlander
Name: Carrie Carlander
Title: CFO
Date: 11/15/2005

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
CONFIDENTIAL
CLINICAL TRIAL PROTOCOL

     
PROTOCOL TITLE:
  A Multi-Center, Open Label, Parallel Group, Randomised, Phase IIB Clinical
Trial to Evaluate the Safety and Efficacy of CoFactor and 5-FU versus Leucovorin
and 5-FU in Subjects with Metastatic Colorectal Carcinoma
[***]
   

 
*** Confidential treatment has been requested with respect to this redacted
portion of the agreement which consists of 60 pages. A complete copy of this
agreement, including this confidential information, has been filed separately
with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
Division of Responsibilities
[***]
 
*** Confidential treatment has been requested with respect to this redacted
portion of the agreement which consists of five pages. A complete copy of this
agreement, including this confidential information, has been filed separately
with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
CONSIDERATION AND COST CALCULATION
SERVICE FEES
[***]
 
*** Confidential treatment has been requested with respect to this redacted
portion of the agreement which consists of three pages. A complete copy of this
agreement, including this confidential information, has been filed separately
with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



SCHEDULE 4
Reporting/Collection Timelines
CRF collection CRFs to be sent to Adventrx as complete modules (Period 1 or
Period 2)
                       CRFs to be sent to Adventrx on a regular basis and not
less than every 4 weeks
                       Last subject CRFs to be sent to Adventrx within 10 days
of the last subject visit
Data Resolution Forms Research
Site Visit Reports Finalized Report to be sent to Adventrx within 15 days of a
site visit
Status Reports Monthly status reports to be sent to Adventrx on the 25th day of
each month
Recruitment
  Weekly updates on status of recruitment to be sent to Adventrx by e-mail or
fax every Friday

 